DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a vehicle interior material as recited in claim 1.  Additionally, Applicant claims a manufacturing method of a vehicle interior material as recited in claim 5.
	The closest prior art, Kawajiri, JP 2014-233969, teaches a molded product used in an interior material for materials comprising a base material comprising kenaf fiber and polypropylene resin fiber wherein the base material has a basis weight 1.2 kg/m2 and a thickness of 5 mm providing a density of 0.24 g/cm3 for the base material.  Kawajiri teaches a skin layer comprising polyethylene terephthalate resin fiber and a modified polypropylene resin fiber wherein the skin layer has a basis weight of 110 g/cm3 and is disposed upon the base material layer.  Also, Kawajiri illustrates that the polyethylene terephthalate resin fiber of the skin layer is entangled with the kenaf fibers of the base material.  Kawajiri fails to teach or suggest a surface member that includes polyester resin fibers and low melting point resin fibers wherein the low melting point resin fibers are low melting point polyester resin fibers having a melting point ranging from 90 to 120 °C.  Additionally, Kawajiri fails to teach or suggest an entangled layer wherein the second thermoplastic resin fibers enter the texture of the base member to be entangle with the natural fiber or the glass fiber and the first thermoplastic resin.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786